Citation Nr: 9900837	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  96-04 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the lumbosacral spine.

2.  Entitlement to service connection for osteoarthritis of 
the cervical spine.

3.  Entitlement to an increased rating for psychiatric 
disability, currently evaluated as 30 percent disabling.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.  He was a prisoner of war from January 1944 to 
April 1945.

This matter comes before the Board of Veterans Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board initially notes that the veteran, in an October 
1995 statement, declined to pursue further action with 
respect to the noncompensable evaluation assigned his 
bilateral pes planus, and, in his VA Form 9 dated in November 
1995, withdrew his claim for entitlement to an increased 
evaluation for the postoperative residuals of a gastrectomy.

The Board also notes that the veteran alleged, at his June 
1995 Social and Industrial Survey, that his bilateral heel 
spurs may have resulted from his participation in forced 
marches while a prisoner of war.  The record reflects that 
service connection for bilateral heel spurs was denied in a 
June 1984 rating decision, but there is no indication that 
the veteran was notified of this decision.  This matter is 
therefore referred to the RO for appropriate action. 

The Board lastly notes that a June 1995 VA psychiatric 
examination of the veteran resulted in a diagnosis of post-
traumatic stress disorder (PTSD); the veterans experiences 
as a prisoner of war were identified as the stressors 
supporting the diagnosis.  While service connection is 
currently in effect for major depression, the RO has not 
considered the issue of entitlement to service connection for 
PTSD.  This issue is therefore referred to the RO for 
appropriate consideration.

The issues of entitlement to service connection for 
osteoarthritis of the lumbosacral spine and osteoarthritis of 
the cervical spine are addressed in the remand at the end of 
this action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially claims that the RO erred in not 
granting the benefits sought on appeal.  He maintains, in 
substance, that the evaluation currently assigned his 
psychiatric disability does not accurately reflect the 
severity of that disability.  He also maintains that he is 
unemployable.  Thus, a favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
30 percent disabling for psychiatric disability.  It is 
further the decision of the Board that the evidence supports 
the claim for a total rating based on unemployability due to 
service-connected disabilities.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veterans psychiatric disability is productive of no 
more than moderate social and industrial impairment, with 
recurring depressive episodes, irritability, some impairment 
of memory, but with no evidence of active psychotic 
processes.

3.  The veteran has a high school education with training in 
auctioneering and last worked full time in 1980.

4.  The veterans service-connected disabilities preclude him 
from obtaining or maintaining any substantially gainful 
employment consistent with his education and occupational 
background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
psychiatric disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.130, 4.132, 
Diagnostic Codes 9207, 9434 (1998); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

2.  The criteria for a total rating based on unemployability 
due to service-connected disabilities have been met.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veterans claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that the veteran is in receipt 
of benefits from the Social Security Administration (SSA).  
However, neither the veteran nor his representative has 
alleged that these benefits are based on disability, and 
there is otherwise no indication that any records held by SSA 
are germane to the instant appeal.  The Board therefore 
concludes that further delay of the appellate process for the 
purpose of securing records from SSA is not warranted.

I.  Increased rating

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected psychiatric disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

Factual Background

Briefly, as was noted in the Introduction, the veterans 
service ended in November 1945.  Service connection was 
granted for major depression in June 1984, evaluated as 10 
percent disabling.  The evaluation was increased to 30 
percent disabling in January 1986.  This evaluation has 
remained in effect since that time.

Of record is the report of a June 1995 Social and Industrial 
Survey which was conducted by a VA social worker.  The 
veteran presented as generally cooperative, despite some 
trouble in describing his past medical history, and was 
dressed in a clean and neat manner.  Based on interviews with 
the veteran and his wife, the social worker reported that the 
veteran experienced depression every 2 months, and that his 
symptoms included irritability and frequent worrying.  The 
veteran reported that he avoids watching war movies or any 
news related to the anniversary of World War II, but he 
denied frequently thinking about the war or experiencing 
nightmares.  He was noted to be compulsive about cleanliness.  
The veteran reported that he has not required medication and 
has not sought treatment for his psychiatric symptoms since 
1990. 

The veteran reported that he had been married to his wife 
since 1961, and that he currently lived on a small farm with 
his wife, son and grandson.  The veteran was described as 
physically and emotionally abusive toward his wife.  The 
veteran was also noted to yell at his son, although they 
remained on good terms, and to have problems with his 
grandson as well.  The veteran indicated that his other 
children will occasionally visit, and that while he rarely 
speaks to his brother, he communicates with his sister, as 
well as with members of his wifes family.  The veteran also 
reported maintaining several friendships, at least one of 
which he considers close, and indicated that he attends 
American ex-prisoner of war meetings and conventions.  He 
indicated that he also attends local cattle sales and church, 
when his physical disabilities permit.  He denied engaging in 
any recreational activities and he reported that he does not 
belong to any local organizations.  The veteran reported that 
he had not worked outside of the farm since 1978, that he was 
unable to work on a full time basis, and that the income 
earned from his farm activities is marginal. 

Based on the above, as well as complaints related to the 
veterans service-connected postoperative residuals of a 
gastrectomy and pes planus, and several nonservice-connected 
disabilities, the VA social worker concluded that the veteran 
is unable to obtain or maintain gainful employment.  He noted 
that the veterans depression and anxiety were fairly stable, 
but that the veteran tends to minimize his problems with 
depression.

Of record is the report of a June 1995 VA psychiatric 
examination, at which time the veteran reported experiencing 
a startle response, as well as flashbacks and nightmares; he 
indicated that these symptoms had improved recently.  He 
denied using any medications.  He complained of periods of 
easy irritability and agitation, and he indicated that he is 
unable to watch war films, that he avoids crowds and 
cemeteries, and that he tends to isolate himself to his farm 
with his family.  He denied any ideas of reference or 
persecution, or paranoid ideation.  The veteran denied 
experiencing hallucinations or delusions and denied recent 
suicidal or homicidal ideation.  On mental status examination 
the veteran was alert, oriented and cooperative, with 
slightly decreased psychomotor activity but with good eye 
contact.  While he initially presented as anxious or nervous 
with a blunted affect, as the interview progressed the 
veteran became comfortable and brighter in mood with 
appropriate affect and more spontaneity in speech.  When 
describing his war experiences, however, his speech was 
halting and his face became constricted.  The veteran 
exhibited some difficulty with recalling recent events.  The 
examiner described the veterans insight and judgment as 
fair.  The diagnosis was PTSD with anxiety and depression.  
The examiner assessed the disorder as mild to moderate.  The 
examiner opined that he veterans physical disabilities, 
including bilateral foot pain, and his emotional difficulties 
rendered him unable to obtain gainful employment.

The veteran was afforded a VA fee basis examination in 
February 1998.  At that time, he reported that he had not 
experienced crying spells recently.  He indicated that he 
sleeps up to 6 hours per evening and he reported no problems 
with his appetite.  He denied symptoms of mania, obsessive-
compulsive disorder, hallucinations, delusions or panic 
disorder, and he denied any suicidal or homicidal ideation.  
He reported that his psychiatric symptoms have been severe 
and have precluded him from long term employment.  On mental 
status examination, the veteran appeared agitated but was 
cooperative and fully oriented, with positive eye contact.  
His mood was fair and his affect appropriate, and speech was 
spontaneous with normal rate and rhythm.  His thoughts were 
described as linear and goal directed, and his judgment and 
insight were considered fair.  The veteran was diagnosed with 
recurrent moderate major depression, and he was assigned a 
Global Assessment of Functioning (GAF) score of 61-70.  The 
examiner recommended that the veteran increase his social 
activities. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veterans 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  On and after that 
date, all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed. 
Reg. 52700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria for evaluating service-connected psychiatric 
disability are codified at newly designated 38 C.F.R. § 4.130 
(1997).  In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veterans claim under the previous regulations in making 
its rating decision of September 1995.  The October 1995 
Statement of the Case referred to the regulations then in 
effect.  In February 1997 the RO issued a Supplemental 
Statement of the Case which considered the veterans claim 
under the new schedular criteria.  Accordingly, there is no 
prejudice to the veteran under Bernard v. Brown, 4 Vet. App. 
384 (1993), and in light of Karnas, the Board will proceed to 
analyze the veterans claim under both sets of criteria to 
determine if one is more favorable to the veteran.

The Board further notes that although the June 1995 VA 
examiner attributed the veterans psychiatric symptoms to 
PTSD, the earlier psychiatric evidence and the February 1998 
psychiatric examination report indicate that the veterans 
psychiatric symptoms are due to major depression.  Moreover, 
if PTSD is present, it is clearly due to service stressors.  
Therefore, in deciding the veterans claim, the Board will 
consider all of the veterans psychiatric symptoms, included 
those noted at the June 1995 VA examination.  


A.  Previous Psychiatric Disability Rating Criteria.

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

The diagnostic codes found at 38 C.F.R. § 4.132 (1996) 
provide that a psychotic disorder warrants a 30 percent 
rating if it is productive of definite impairment of social 
and industrial adaptability, a 50 percent rating if it is 
productive of considerable impairment of social and 
industrial adaptability, a 70 percent rating if it is 
productive of severe impairment of social and industrial 
adaptability, and a 100 percent rating if it is productive of 
total social and industrial inadaptability.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and invited the 
Board to construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c).

The Board observes that the evidence of record demonstrates 
that the veterans disability picture for his service-
connected psychiatric disability most nearly approximates the 
criteria for a 30 percent evaluation.  While the veteran 
reported that his depressive episodes recur every two months 
and indicated that he has flashbacks and nightmares, he has 
denied the recurrence of any psychotic symptoms, suicidal 
ideation or crying spells, and has described his flashbacks 
and nightmares as occurring infrequently.  Moreover, although 
the veteran experiences periods of irritability and has been 
described by his wife as physically and emotionally abusive, 
there is no indication that the abusiveness is due to 
psychiatric disease; the veteran was cooperative on 
examination, did not report any physical abuse at his June 
1995 and February 1998 psychiatric evaluations and 
consistently denied homicidal ideation; and there is 
otherwise no evidence demonstrating a history of violence.  
While the veteran did exhibit some impairment of memory on 
examination, there notably is no indication that such 
impairment was more than mild, and his judgment and insight 
have been consistently described as fair.  The record 
reflects that the veteran presented on examinations as alert, 
oriented, and appropriately groomed.  The anxiety and blunted 
affect noted at the June 1995 examination improved as the 
veteran became more comfortable with the examiner and the 
June 1995 examiner found the psychiatric disorder to be only 
mild to moderate in severity.  At the February 1998 
examination, the veterans speech was spontaneous and his 
thoughts as linear and goal directed.  The February 1998 
examination disclosed some agitation but was otherwise 
essentially unremarkable.  The Board notes that the veteran 
has denied requiring medication or seeking treatment for his 
psychiatric disability since 1990, and that the examiner at 
the veterans February 1998 examination described the 
veterans psychiatric symptoms as moderate in nature, 
assigning a GAF score consistent with this impression.
 
Although the examiners at the veterans June 1995 evaluations 
concluded, in essence, that the veteran is unemployable, 
neither examiner stated that the veterans psychiatric 
symptoms, alone, were sufficient to preclude the veteran from 
obtaining or maintaining gainful employment.  Indeed, the 
June 1995 Social and Industrial Survey report reflects 
consideration of both the veterans physical and psychiatric 
disabilities, and notes that the veterans psychiatric 
symptoms were stable.  The June 1995 psychiatric examiner 
specifically concluded that the veterans physical and 
emotional difficulties, in combination, rendered him unable 
to obtain or maintain gainful employment.  As noted 
previously, the veterans February 1998 examiner considered 
his psychiatric disability as only moderately disabling.

The Board lastly notes that despite the presence of marital 
discord, the veteran has remained married to his wife for 
more than 35 years.  In addition, the veteran remains on good 
terms with his son, despite occasional outbursts.  The record 
reflects that the veteran maintains contact with other 
members of his family and that he has several friendships.  
Moreover, despite his claim that he tends to isolate himself 
to his farm and to avoid recreational activities and 
membership in local organizations, he nevertheless attends 
church and local cattle sales, and occasionally travels to 
meetings and conventions.

In light of these circumstances, the Board has concluded that 
the social and industrial impairment due to the veterans 
psychiatric disability is no more than moderate.  
Accordingly, an increased evaluation for the veterans 
service-connected psychiatric disability is not warranted 
under the previous criteria

B.  New Rating Criteria.

As noted previously, effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  The new rating criteria for psychiatric 
disability are found at 38 C.F.R. § 4.130 (1998).

Under 38 C.F.R. § 4.130, Diagnostic Code 9434 (1998), a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent  periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

As with the analysis under the old rating criteria, the 
evidence clearly shows that the veteran does not meet the 
criteria for an evaluation in excess of 30 percent.  In this 
regard, the Board notes that the veterans psychiatric 
symptoms do not include circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; or impaired 
abstract thinking.  The veteran was consistently alert and 
oriented on examination, with linear and goal directed 
thoughts.  The blunted affect noted in June 1995 improved as 
the veteran became more comfortable with the examiner and no 
blunting of affect was noted on the February 1998 
examination.  Moreover, despite complaints of irritability 
and statements by his wife to the effect that the veteran is 
physically and emotionally abusive, there is no indication 
that the abusiveness is due to psychiatric disease, the 
veteran has consistently denied homicidal ideation or violent 
behavior and there is otherwise no evidence of a history of 
violence.  Further, while the veteran exhibited some memory 
impairment on examination, there is no indication that such 
impairment was more than mild in nature.  Moreover, the 
veterans psychiatric symptoms were considered no more than 
moderately disabling by his examiners.

With respect to the veterans inability to obtain or maintain 
gainful employment, as noted previously, several medical 
opinions of record have attributed his difficulties to a 
combination of physical and psychiatric disabilities, and not 
to his service-connected psychiatric disability alone.  
Moreover, although the veteran reported marital discord and 
claims that he isolates himself to his farm, as noted 
previously he remains married to his wife of over 35 years, 
continues to communicate with other members of his family, 
maintains several friendships, and regularly attends church 
and cattle sales.  Accordingly, in light of the evidence of 
record indicating that the veterans psychiatric disability 
does not more nearly approximate the criteria for a higher 
rating, the Board concludes that an increased evaluation for 
the veterans service-connected psychiatric disability, under 
the new criteria of Diagnostic Code 9434, is not warranted.

II.  Total rating based on unemployability due to service-
connected disabilities

A total disability rating may be assigned where the schedular 
rating is less than total, and when the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (1998). 

In April 1995, the veteran submitted his claim for a total 
rating based on unemployability due to service-connected 
disabilities, at which time he indicated that he was born in 
August 1922, completed high school and training in 
auctioneering, and had worked part time as a farmer since 
1980.  He reported that he received no income from his 
farming activities.

As noted previously, the veteran was afforded a VA Social and 
Industrial Survey and a psychiatric examination in June 1995, 
at which time the veterans service-connected postoperative 
residuals of a gastrectomy and bilateral pes planus were 
noted to be symptomatic, and the reports of which concluded 
that the combination of the veterans physical and 
psychiatric disabilities rendered him unemployable.

The record reflects that the veterans service-connected 
disabilities consist of postoperative residuals of a 
gastrectomy, rated as 60 percent disabling; psychiatric 
disability, rated as 30 percent disabling; and bilateral pes 
planus, rated as noncompensably disabling.  The combined 
disability rating is 70 percent.  See 38 C.F.R. § 4.25 
(1998).  The evidence demonstrates that although the veteran 
received training in auctioneering, he has not been employed 
outside of his farm for more than 15 years.  In addition, 
while the veteran continues to farm, he does so on a part-
time basis only, and reports that the income derived from his 
farming activities is marginal.  While the veteran has 
several nonservice-connected maladies which clearly affect 
his employability, the June 1995 examination reports 
nonetheless demonstrate that the veterans service-connected 
physical disabilities remain symptomatic and, moreover, 
clearly indicate that the combination of the veterans 
physical and psychiatric disabilities render him unable to 
obtain or maintain gainful employment.  Although the precise 
impact of the service-connected physical disabilities on the 
veterans unemployability remains unclear from the 
examination reports, the Board is satisfied that the 
examination reports nevertheless support the veterans claim.  

In the Boards opinion, the evidence demonstrates that the 
veterans service-connected disabilities preclude any form of 
substantially gainful employment consistent with the 
veterans education and industrial background.  Therefore, 
the Board concludes that a total rating based on 
unemployability due to service-connected disabilities is 
warranted.


ORDER

Entitlement to a rating in excess of 30 percent for 
psychiatric disability is denied. 

Subject to the controlling regulations applicable to the 
payment of monetary benefits, entitlement to a total rating 
based on unemployability due to service-connected 
disabilities is granted.


REMAND

The Board initially notes that service connection for 
osteoarthritis of the lumbosacral spine and osteoarthritis of 
the cervical spine was denied in a June 1984 rating decision.  
However, there is no indication that the veteran was notified 
of this decision until September 1996.  Since the veteran 
thereafter submitted a timely notice of disagreement and 
substantive appeal, the Board concludes that the June 1984 
rating decision is not final. 

As noted in the Introduction, the veteran was a prisoner of 
war for approximately 15 months.  His service records 
indicate that he also received the Combat Infantryman Badge.  
The records reflect that the veteran was diagnosed with 
osteoarthritis of the lumbosacral and cervical spines at an 
April 1984 VA Prisoner of War protocol examination.  The 
records also show that the veteran, beginning in April 1984, 
has consistently maintained that he was struck repeatedly on 
his back with rifles during his period of captivity; of 
record are several statements by former prisoners of war 
which relate that the authors witnessed these beatings.

The veteran was afforded a VA examination in March 1997, at 
which time the examiner reported that the veteran denied a 
significant past history of spinal trauma, although he did 
complain of intermittent low back pain which he averred had 
begun in the 1940s, as well as neck pain.  The examiner 
diagnosed the veteran with a past history of lumbar spinal 
stenosis and with degenerative joint disease of the lower 
cervical spine.  The Board notes that this examination was 
conducted by a physicians assistant without supervision or 
review by a physician.

Of record is a May 1997 statement by a VA physician which 
indicates that the veteran is receiving treatment for 
moderately severe degenerative disease of the lumbar spine.  
The physician noted that the veteran had reported a history 
of back injuries incurred during captivity as a prisoner of 
war, and the physician stated that, based on this history, it 
is certainly possible that the trauma the veteran experienced 
in service contributed to his current degenerative changes.

Service connection for post-traumatic osteoarthritis is 
warranted for veterans who were interned or detained for not 
less than 30 days as prisoners of war, where the disability 
is manifested to a degree of 10 percent or more at any time 
after discharge or release from active military, naval, or 
air service, even where there is no record of such disease 
during service.  38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. 
§ 3.309(c) (1998).  As there is no medical opinion on file 
which adequately addresses whether the osteoarthritis of the 
veterans lumbosacral and cervical spines is post-traumatic 
in origin, the Board concludes that another VA examination of 
the veteran would be of benefit in the adjudication of his 
claims.

The Board also notes that the report of the veterans June 
1995 Social and Industrial Survey references VA medical 
records which appear pertinent to the veterans claim for 
service connection for osteoarthritis of his lumbosacral 
spine, but which have not been obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claims.  When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.  In any event, the RO 
should attempt to obtain a copy of 
the complete records pertaining to 
treatment of the veteran at the VA 
Medical Center at Omaha, Nebraska. 

2.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and extent of the 
osteoarthritis of the veterans 
lumbosacral and cervical spines.  
All indicated tests should be 
conducted, and the examiner is to 
set forth all findings in detail.  
The examiner should be requested, 
with respect to both the lumbosacral 
spine and the cervical spine, to 
provide an opinion as to whether it 
is at least as likely as not that 
the osteoarthritis of each joint is 
traumatic in origin.  The complete 
rationale for all opinions expressed 
should also be provided.  The claims 
folder, including a copy of this 
REMAND, must be made available to 
the examiner prior to the 
examination.  The examination report 
is to reflect whether a review of 
the claims file was made.  The 
examination report must be typed.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
remaining issues on appeal.

4.  If the benefits sought on appeal 
are not granted to the veterans 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case, 
and be afforded an appropriate 
opportunity to respond before the 
record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
